NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                    04-1303, -1316

               PURITAN-BENNETT CORP. and MALLINCKRODT INC.,

                                                      Plaintiffs-Appellants,

                                           v.

           PENOX TECHNOLOGIES, INC. and ESSEX INDUSTRIES, INC.,

                                                      Defendants-Cross Appellants.

                            __________________________

                             DECIDED: February 17, 2005
                            __________________________


Before RADER, Circuit Judge, PLAGER, Senior Circuit Judge, and PROST, Circuit
Judge.

PLAGER, Senior Circuit Judge.

      The judgment of the United States District Court for the Southern District of

Indiana is affirmed on the basis of the thorough opinion of the trial court. See Puritan-

Bennett Corp. v. Penox Techs., Inc., No. IP 02-0762-C-M/S (S. D. Ind. Mar. 2, 2004).